Exhibit 10.22

 

[g13871kei001.jpg]

215 No. Marengo Ave., 2nd Floor
Pasadena. California 91101



Phone: 626.229.9191
Fax:    626.432-9557
www.guidancesoftware.com

 

February 13, 2009

 

Rasmus van der Colff, CPA

23709 Wingate Court

Valencia, Ca 91354

 

Dear Rasmus:

 

We are pleased to offer you the position of Vice President of Finance and Chief
Accounting Officer, based out of our Pasadena office. You will be reporting to
Barry Plaga, Chief Financial Officer.

 

The principle terms and conditions of our offer are as follows:

 

Start Date

March 9, 2009

 

 

Salary

You will receive a semi-monthly base salary of $11,208.34 ($269,000.00
annualized).

 

 

 

Guidance Software, Inc. pays its employees twice each month on a semi-monthly
basis. Therefore, your first paycheck will be delivered to you on March 17,
2009.

 

 

Annual Bonus

You will be eligible to participate in the bonus plan at 25% of your base. Your
bonus eligibility will be 75% based on company performance and 25% on individual
MBO’s to be determined.

 

 

Equity

As consideration for joining the company as a key member of the Finance team,
you will be eligible to receive a restricted stock grant of 22,000 shares and a
stock option grant of 22,000 shares, subject to the approval of the company’s
Board of Directors, as per the terms of the company’s Amended 2004 Equity
Incentive Plan. The proposed grant will be submitted for approval at the first
regularly scheduled Quarterly Board of Director’s Meeting following your first
day of work. Since restricted stock is treated as income once it vests, please
be advised that the grant (should it be approved) will have a tax liability at
each vesting event. Recognizing that the stock price will fluctuate between your
hire date and the four separate dates of vesting, you should also be advised
that your tax liability will be directly related to the closing stock price on
the date of the vesting event. You may sell vested shares to cover your tax
liability during any open window allowed for your insider designation.

 

 

Benefits

You will become eligible for medical and dental health benefits on the first of
the month following 30 days of employment. You will receive detailed information
within two weeks of employment as to specific plans, costs and timelines for
enrollment.

 

 

401(k)

As a full time employee with Guidance Software, Inc., you will become eligible
to

participate in the company matched 401(k) Savings Plan on the 1st of the Qtr.
following the completion of three months of service with the Company. However,
you are eligible to immediately rollover funds from your current eligible plan.

 

 

Vacation

You will earn 15 days of vacation benefit in each year of your employment.

 

 

Holiday

There are nine paid holidays, unless Christmas Eve falls on a weekday in which
case there are ten. You will also have one floating holiday per year.

 

 

Trial Service

Your performance will be evaluated after six months.

 

--------------------------------------------------------------------------------


 

Period

 

The terms and conditions of this offer are contingent upon you passing a
background check, including employment references.

 

This offer is also contingent upon you completing an Employment Eligibility
Verification Form and providing evidence of your identity and employment
eligibility on the date that you are to begin work.

 

In addition, you will be required to sign an Employment Agreement Form. As the
form will state, it is an “At-Will Employment Agreement.” Therefore, neither the
form nor this letter should be construed as an employment contract. Furthermore,
Guidance Software, Inc. reserves the right to revoke the offer of employment at
any time, for any or no reason.

 

If you have any questions regarding this offer, please give me a call. We look
forward to you joining the Guidance Software Team.

 

 

Sincerely,

 

/s/ Josh McCullough

 

Josh McCullough

 

Recruiting Supervisor

 

 

 

 

 

cc: Barry Plaga

 

 

If you understand and agree with the terms of our offer as set out above, please
indicate acceptance with your signature below.

 

/s/ Rasmus van der Colff

 

02/17/2009

Rasmus van der Colff

 

Date

 

2

--------------------------------------------------------------------------------